UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDERSECTION12(g) OF THE SECURITIES EXCHANGE ACT OF 1 TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-18560 The Savannah Bancorp, Inc. (Exact name of registrant as specified in its charter) 25 Bull Street, Savannah, Georgia 31401 – (912) 629-6486 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $1.00 (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) ¨ Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) ¨ Rule 15d-6 ¨ Approximate number of holders of record as of the certification or notice date: N/A SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:December 13, 2012 THE SAVANNAH BANCORP, INC. By: /s/ John C. Helmken II John C. Helmken II President and Chief Executive Officer
